14‐1591‐cv 
Abascal v. Fleckenstein, et al. 
                                                                                          
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
 
                             August Term, 2015                             
                                          
           (Argued:  January 6, 2016            Decided: April 29, 2016) 
                                          
                           Docket No. 14‐1591‐cv 
________________________________________________________________________ 
                                          
                               ISIDRO ABASCAL, 
                                          
                                                Plaintiff‐Appellee, 
                                          
                                      ‐ v. ‐ 
                                          
              DENNIS FLECKENSTEIN AND CHESTER KOSMOWSKI, 
                                          
                                                 Defendants‐Appellants, 
                              
            WILLIAM KUMP, JAMES T. CONWAY, THOMAS G. EAGEN, 
                                                      
                                                 Defendants. 
________________________________________________________________________ 

Before:        POOLER, HALL, and CARNEY, Circuit Judges. 
 
        Defendants  Dennis  Fleckenstein  and  Chester  Kosmowski  appeal  from  a 
July 15, 2013 judgment of the United States District Court for the Western District 
of New York (Schroeder, M.J.), entered against them pursuant to a jury verdict, 
and an April 7, 2014 order of the district court denying their motion to set aside 
the  verdict.  The  jury  found  that  both  defendants  had  violated  Isidro  Abascal’s 
constitutional  right  to  nutritionally  adequate  food  and  awarded  Abascal  $1  in 
nominal damages and $150,000 in punitive damages ($75,000 per defendant). At 
trial,  the  district  court  admitted  into  evidence  a  report  authored  by  the 
Correctional  Association  of  New  York  regarding  conditions  at  the  Attica 
                                            1 
 
14‐1591‐cv 
Abascal v. Fleckenstein, et al. 
                                                                                              
Correctional  Facility,  where  Abascal’s  alleged  abuse  took  place.  The  report 
included  statements  by  other  inmates  alleging  abuse  at  Attica,  as  well  as  the 
report’s  authors’  views  about  the  pervasive  culture  of  abuse  at  the  facility.  On 
appeal,  the  defendants  argue  that  the  district  court’s  admission  of  the  report 
constitutes  reversible  error  that  warrants  a  new  trial.  We  hold  that  the  district 
court abused its discretion when it admitted the report into evidence because it 
was inadmissible hearsay and did not qualify for the business records or public 
records exceptions.  We vacate the judgment and remand the case to the district 
court because this error was not harmless.  
 
      VACATED and REMANDED. 
 
 
                                   MARTIN A. HOTVET,  
                                          Assistant Solicitor General (Barbara D. 
                                          Underwood, Solicitor General, Andrea 
                                          Oser, Deputy Solicitor General, and 
                                          Frederick A. Brodie, Assistant Solicitor 
                                          General, on the brief), for Eric T. 
                                          Schneiderman, Attorney General of the 
                                          State of New York, Albany, NY for 
                                          Defendants‐Appellants Dennis Fleckenstein 
                                          and Chester Kosmowski.   
                                    
                                   JEFFREY F. BAASE, 
                                          Rupp Baase Pfalzgraf Cunningham LLC, 
                                          Buffalo, NY for Plaintiff‐Appellee Isidro 
                                          Abasacal. 
 
HALL, Circuit Judge: 
 
   I.      BACKGROUND 

       Plaintiff‐Appellee Isidro Abascal was an inmate with the New York State 

Department of Corrections and Community Supervision from April 1997 to 
                                              2 
 
14‐1591‐cv 
Abascal v. Fleckenstein, et al. 
                                                                                         
September 2005. In November 2003, the Department of Corrections transferred 

Abascal to the Attica Correctional Facility in upstate New York. While at Attica, 

Abascal alleges, he was prevented from leaving his cell during fourteen 

mealtimes and during several recreational periods. He also contends that Officer 

Fleckenstein physically assaulted him. These abuses allegedly were in retaliation 

for filing grievances against individual corrections officers. The retaliatory abuse 

occurred between November 2003 and March 2005.  

       In March 2005—a few weeks after the last alleged incident of abuse—

members of the Correctional Association of New York (the “Association”) visited 

the Attica Correctional Facility to conduct research for a prison monitoring 

report (the “Report”), which was published six months later. The Association is a 

private, nonprofit corporation that is registered with the New York State 

Department of State, Division of Corporations. See NYS Department of State, 

Division of Corporations, Entity Information, 

http://www.dos.ny.gov/corps/bus_entity_search.html (last visited February 29, 

2016). The Association describes itself as an “independent non‐profit 

organization that advocates for a more humane and effective criminal justice 

system.” Correctional Association of New York, “Who We Are,” 


                                          3 
 
14‐1591‐cv 
Abascal v. Fleckenstein, et al. 
                                                                                       
http://www.correctionalassociation.org/about‐us/mission‐history (last visited 

February 29, 2016).  

       The Report found a “widespread sense of fear and intimidation among 

inmates” and that corrections officers at Attica abused inmates by, among other 

things, refusing to let inmates out of their cells at mealtimes and physically 

assaulting them. Joint App’x at 75, 79. The Report further states that “[i]nmates 

said that prisoners who make complaints about abuse or file grievances are 

retaliated against by staff and many are too intimidated to even raise allegations 

of abuse.” Id. at 79. Although generally critical of the facility, the Report also 

contained positive information about the Attica Correctional Facility including 

that many inmates were “generally satisfied with their [mental health] treatment, 

and the staff and inmates who work there [were] understanding and sensitive to 

the needs of inmates with mental illness.” Id. at 76.  

       Members of the Association gathered the underlying information in the 

Report by distributing anonymous questionnaires to inmates, interviewing 

guards, and observing the facility firsthand. The Report is fourteen pages long 

and contains summaries of the information collected by the investigators but 

does not contain the underlying data upon which the Report relies. The authors 


                                           4 
 
14‐1591‐cv 
Abascal v. Fleckenstein, et al. 
                                                                                         
of the Report—who are nowhere identified—note that “[d]uring [the] visit we 

could not adequately investigate the amount and severity of the abuse or 

evaluate the factors that contribute to the problems between inmates and staff.” 

Id. at 79.  

    II.      PROCEDURAL HISTORY 

          Abascal, proceeding pro se, brought suit under 42 U.S.C. § 1983 alleging, 

among other things, that while he was incarcerated at Attica Correctional 

Facility, defendant corrections officers Dennis Fleckenstein and Chester 

Kosmowski subjected him to cruel and unusual punishment by depriving him of 

meals and defendant Fleckenstein physically assaulted him in violation of his 

Eighth Amendment rights. Abascal sought declaratory relief, compensatory 

damages, and punitive damages.  

          Before trial, defendants objected to the Report’s admission into evidence. 

The magistrate judge initially admitted the Report under the public records 

exception to the rule against hearsay. The court mistakenly classified the 

Association as a state agency of the State of New York. A few days after the 

decision, the defendants moved for reconsideration on the grounds that the 

Association was a public advocacy group and not a state actor. In response to 


                                            5 
 
14‐1591‐cv 
Abascal v. Fleckenstein, et al. 
                                                                                         
that motion, the district court altered its rationale for admitting the Report and 

ultimately admitted the Report under the business records exception.  

       At trial, the jury found that both defendants had violated Abascal’s 

constitutional right to nutritionally adequate food and awarded Abascal $1 in 

nominal damages and $150,000 in punitive damages ($75,000 per defendant). The 

jury did not find Fleckenstein liable for use of excessive force. The district court 

denied defendants’ motion for a new trial. On appeal, defendants argue that the 

district court’s admission of the Report constitutes reversible error that warrants 

a new trial. 

    III.   DISCUSSION  

           a. Standard of Review 

       We review for abuse of discretion the admission of evidence. United States 

v. Ford, 435 F.3d 204, 214 (2d Cir. 2006). When reviewing a district court’s 

decision to admit evidence, “[e]ither an error of law or a clear error of fact may 

constitute an abuse of discretion.” Schering Corp. v. Pfizer Inc., 189 F.3d 218, 224 

(2d Cir. 1999) (internal quotation omitted). Even when a district court’s 

evidentiary ruling is erroneous, we will not grant a new trial if the error was 

harmless. Cameron v. City of New York, 598 F.3d 50, 61 (2d Cir. 2010).  We begin by 


                                           6 
 
14‐1591‐cv 
Abascal v. Fleckenstein, et al. 
                                                                                         
addressing whether the district court erred when it admitted the Report into 

evidence. 

           b. Hearsay 

       The Federal Rules of Evidence prohibit the admission of hearsay. Fed R. 

Evid. 802. Hearsay is a “statement that (1) the declarant does not make while 

testifying at the current trial or hearing; and (2) a party offers in evidence to 

prove the truth of the matter asserted.” Fed. R. Evid. 801(c). The Report is classic 

hearsay because it was offered for the truth of the matter asserted, and it was not 

made under oath before the district court. Unless the Report may be admitted 

under an exception to the rule against hearsay, the district court erred by 

admitting it. 

           c. Business Records Exception 

       The district court ultimately admitted the Report under an exception 

commonly referred to as the “Business Records Exception” to the rule against 

hearsay. Fed. R. Evid. 803(6). A business record may be admitted into evidence 

even though it is hearsay if: (a) the record was made at or near the time by—or 

from information transmitted by—someone with knowledge; (b) the record was 

kept in the course of a regularly conducted activity; (c) making the record was a 


                                           7 
 
14‐1591‐cv 
Abascal v. Fleckenstein, et al. 
                                                                                           
regular practice of that activity; (d) the custodian certifies the record; and (e) the 

opponent does not show that the source of information or the method or 

circumstances of preparation indicate a lack of trustworthiness. Fed. R. Evid. 

803(6)(a–e). On examination of these factors, we hold that the Report does not 

satisfy the requirements of the Business Records Exception. 

       The Report was not “made at or near the time by—or from information 

transmitted by—someone with knowledge.” Fed. R. Evid. 803(6)(a). Timeliness is 

essential because “any trustworthy habit of making regular business records will 

ordinarily involve the making of the record contemporaneously.” United States v. 

Strother, 49 F.3d 869, 876 (2d Cir. 1995) (internal quotation omitted). Association 

employees visited Attica on March 17, 2005, and the Report was not issued until 

September 5, 2005. A six month delay is too long a time to be considered a 

contemporaneous recording. Even assuming, as Abascal argues, that the Report 

was “made within a reasonable time after the site visit,” Joint App’x at 99, there 

is nothing in the record that suggests the surveys and interviews were conducted 

at or near the time of the underlying events that make up the information in the 

Report. In other words, there is no way to verify that the incidents that the 

inmates recounted to Association employees occurred at or near March 17, 2005.   


                                           8 
 
14‐1591‐cv 
Abascal v. Fleckenstein, et al. 
                                                                                       
       Moreover, the Report was not made by someone with personal knowledge 

of the underlying information. First, it is unclear from the record who, in fact, 

authored the Report. The Report was officially authored by the Association itself, 

and there is no way to verify if the actual author or authors had personal 

knowledge of the information that was reported. Second, and more importantly, 

even if the Report was created by an employee of the Association who personally 

visited Attica, there is no indication that the information gathered in the 

underlying surveys and interviews was reported by “someone with knowledge.” 

Fed. R. Evid. 803(6)(a). This significant deficiency also implicates similar 

problems surrounding embedded hearsay, which we briefly address below.    

       In addition, the making of the Report is not the kind of “regularly 

conducted activity” contemplated by the business records exception. See 

Potamkin Cadillac Corp. v. B.R.I. Coverage Corp., 38 F.3d 627, 633 (2d Cir. 1994) 

(affirming lower court’s decision not to admit a document under the business 

records exception because it “required significant selection and interpretation of 

data, not simply a downloading of information previously computerized in the 

regular course of business”). The creation of the Report required interpreting 

survey results and inmate interviews and then creating a summary of the 


                                           9 
 
14‐1591‐cv 
Abascal v. Fleckenstein, et al. 
                                                                                       
findings. This process is a far cry from the simple act of recording observable 

information—the type of regularly conducted activity envisioned by this 

exception.  

       Finally, the defendants “show[ed] that the source of the information or the 

method or circumstances of preparation indicate a lack of trustworthiness.” Fed. 

R. Evid. 803(6)(e). As noted above, the Report is silent as to the identity of the 

inmates who participated in the interview process or responded to the survey. A 

duty to report, furthermore, “has long been recognized as the principal means of 

establishing the reliability of a hearsay statement” offered under the Business 

Records Exception. United States v Reyes, 157 F.3d 949, 952 (2d Cir. 1998). The 

inmates were under no obligation to provide information to the Association 

employees, and thus their statements lack indicia of trustworthiness.  Moreover, 

the Report does not describe the methodology that was used, the questions that 

were asked, or how many inmates were interviewed. The Report is silent as to 

whether any effort was made to verify the inmates’ claims. To the contrary, in the 

Report the Association acknowledges that “[d]uring our visit we could not 

adequately investigate the amount and severity of the abuse or evaluate the 

factors that contribute to the problems between inmates and staff.” Joint App’x at 


                                          10 
 
14‐1591‐cv 
Abascal v. Fleckenstein, et al. 
                                                                                        
79.  We find that the defendants have carried their burden of showing that the 

information and circumstances surrounding the Report’s creation indicate a lack 

of trustworthiness. In conclusion, the Report is hearsay that does not fall within 

the Business Records Exception, and the district court abused its discretion by 

admitting it into evidence.  

           d. Public Records Exception 

       Abascal argues that the district court’s decision to admit the Report can be 

affirmed on the alternative ground that the Report is a public record under 

Federal Rule of Evidence 803(8). We disagree. The district court initially admitted 

the Report under this exception, but ultimately relied upon the Business Records 

Exception after the defendants’ motion for reconsideration called into question 

the district court’s original finding that the Association is a public agency. The 

public records exception allows hearsay statements into evidence if the records 

or statements are made by a public office and the statements are made while 

under a legal duty to report. Fed. R. Evid. 803(8)(ii). The Report does not satisfy 

this exception. The Association is not a public agency. The Report, therefore, is 

not a record or statement from a public office. Fed. R. Evid. 803(8). The 

Association is under no legal duty to report on the conditions in New York State 


                                          11 
 
14‐1591‐cv 
Abascal v. Fleckenstein, et al. 
                                                                                        
prisons. Unpersuasive is Abascal’s contention that, because the Association was 

originally created in 1846 by the New York Legislature for purposes of 

investigating and monitoring conditions in New York prisons, see 1846 N.Y. 

Laws Ch. 163 § 6, the Association currently functions as a state agency. 

Regardless of the Association’s previous legal status, since 1929, when the 

Legislature created the State Commission on Corrections to inspect and report on 

the prison facilities, the Association has had no authority to inspect prisons. See 

1929 N.Y. Laws Ch. 243 § 46. In 1973, the Legislature confirmed that such 

authority belongs exclusively to the State Commission on Corrections. See N.Y. 

CORRECT. Law § 41; Memorandum of State Exec. Dep’t, 1973 N.Y. Sess. Laws at 

2214 (McKinney). By the Association’s own measure, it is an independent non‐

profit organization. See Correctional Association of New York, “Who We Are,” 

http://www.correctionalassociation.org/about‐us/mission‐history, (last visited 

February 29, 2016). Although it may work closely with state agencies, the 

Association itself is not one. The public records exception, therefore, cannot 

apply to the Report.   

        

        


                                         12 
 
14‐1591‐cv 
Abascal v. Fleckenstein, et al. 
                                                                                       
           e. Hearsay within Hearsay

      In addition, the Report—hearsay itself—was inadmissible because it 

further contains hearsay in the form of statements from inmates complaining 

about abuse at Attica. Fed. R. Evid. 805. Abascal does not argue otherwise. 

Because the inmates’ statements concerning abuse at Attica do not conform with 

any of the exceptions to the rule against hearsay, the district court exceeded the 

bounds of its discretion when it admitted the Report.    

         f. Harmless Error

      We turn to the question of whether the admission of the Report was 

harmless error. We hold that it was not. An error is harmless only if “the 

evidence was unimportant in relation to everything else the jury considered” and 

we “can conclude with fair assurance that the evidence did not substantially 

influence the jury.” Cameron, 598 F.3d at 61 (internal quotation omitted). The 

following factors are relevant in determining whether an evidentiary ruling is 

harmless: (1) whether the evidence bore on the most important issues in the case; 

(2) whether the evidence was simply cumulative or corroborative; (3) whether 

the evidence was used in summation; and (4) whether the appellee’s case was 

particularly strong Id. at 65–66. A party’s substantial rights are affected only 


                                          13 
 
14‐1591‐cv 
Abascal v. Fleckenstein, et al. 
                                                                                       
where a jury’s judgment was likely swayed by the error. Tesser v. Bd. of Educ. of 

City Sch. Dist. of City of New York, 370 F.3d 314, 319 (2d Cir. 2004).  The party 

challenging admission on appeal bears the burden of showing that the error was 

not harmless. Id.   

       The erroneous admission of the Report was not harmless because the jury 

was most likely influenced by the mistake. First, the Report bore on the most 

important factual issue in the case: whether Abascal’s allegations of abuse were 

credible. Second, the Report was more corroborative than cumulative. See 

Cameron, 598 F.3d at 65. The Report stated that Attica had a pervasive problem 

with correction officers retaliating against inmates by depriving them of food. 

Abascal alleged and sought to prove that Fleckenstein and Kosmowski retaliated 

against him in this exact manner. The Report thus corroborated Abascal’s 

narrative by supporting the proposition that correction officers commonly 

retaliate against inmates at Attica. Third, Abascal relied heavily upon the Report 

during his summation. He pointed to the Report to show that the defendants 

acted with malice and told the jury that the Report “tipped the scales” in his 

favor. Joint App’x at 426–27. Finally, Abascal’s case was not particularly strong. 

Although Abascal introduced some documentary evidence that included 


                                          14 
 
14‐1591‐cv 
Abascal v. Fleckenstein, et al. 
                                                                                      
Abascal’s formal grievances against the defendants and galley worksheets 

indicating he was not present for certain meals, his case centered predominantly 

on his own testimony and that of Soto, a fellow inmate at Attica. Soto testified 

that he heard Abascal’s screams and noticed that he was missing from the 

cafeteria at mealtimes. The testimony at trial presented an obvious credibility 

contest between Abascal’s witnesses and the correction officers. The jury’s 

verdict itself is a clear indication of this tension: The jury rejected Abascal’s 

claims that defendant Fleckenstein used excessive force against him. By 

awarding nominal compensatory damages, the jury also rejected Abascal’s 

assertion that he was personally injured by missing meals. Considering that 

Abascal was awarded $150,000 in punitive damages, however, it is highly likely 

that the jury considered the Report’s information pertaining to Attica’s pervasive 

culture of abuse when calculating punitive damages. On this record we can only 

conclude that the error in admitting the Report was not harmless.  

    IV.    CONCLUSION 

       We hereby VACATE the judgment and REMAND to the district court for 

further proceedings. Given our disposition, we refrain from addressing the 

defendants’ remaining arguments.   


                                           15